Citation Nr: 1820805	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity as secondary to the service-connected disability of thoracolumbar disc and joint disease.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity as secondary to the service-connected disability of thoracolumbar disc and joint disease.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity as secondary to the service-connected disability of thoracolumbar disc and joint disease.  

4.  Entitlement to higher initial ratings for thoracolumbar disc and joint disease, currently rated as 10 percent disabling effective May 30, 2003; and rated as 40 percent disabling effective December 19, 2008.

5.  Entitlement to a higher initial rating for major depressive disorder with associated irritability and tension as secondary to thoracolumbar disc and joint disease, currently rated as 50 percent disabling.  

6.  Entitlement to a higher initial rating for radiculopathy, left lower extremity as secondary to the service connected disability of thoracolumbar disc and joint disease, currently rated as 10 percent disabling.  

7.  Entitlement to an effective date prior to October 13, 2004 for the grant of a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011, February 2012, November 2012, and January 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2011 rating decision, the RO granted service connection for thoracolumbar spine disability and assigned a 10 percent rating, effective May 30, 2003, and a 40 percent rating from December 19, 2008.

In the February 2012 rating decision, the RO granted service connection for major depressive disorder and assigned a 50 percent rating; granted radiculopathy of the left lower extremity and assigned a 10 percent rating; and denied service connection for peripheral neuropathy of the bilateral upper extremities and right lower extremity.  

In the November 2012 rating decision, the RO granted a TDIU, effective January 12, 2011.  In a December 2016 rating decision, the RO granted an October 13, 2004effective date for the TDIU.  

In the January 2013 rating decision, the RO denied entitlement to SMC based on aid and attendance or being housebound.  

In November 2016, the Board remanded the Veteran's claims for further development.  A SSOC was issued in November 2017, and the case has now been returned to the Board for further appellate action.  The Board finds there has been substantial compliance with its November 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's right upper extremity peripheral neuropathy manifested during active duty, and is not shown to be caused or aggravated by his service-connected thoracolumbar disc and joint disease.

2.  The preponderance of the evidence is against a finding that the Veteran's left upper extremity peripheral neuropathy manifested during active duty, and is not shown to be caused or aggravated by his service-connected thoracolumbar disc and joint disease.

3.  The preponderance of the evidence is against a finding that the Veteran's right lower extremity peripheral neuropathy manifested during active duty, and is not shown to be caused or aggravated by his service-connected thoracolumbar disc and joint disease or radiculopathy of the left lower extremity.

4.  For the period prior to December 19, 2008, the Veteran's thoracolumbar disc and joint disease, manifested by, at worst, incapacitating episodes lasting between 1 and 2 weeks in a 12-month period, mild limitation of motion, and no evidence of forward flexion of the thoracolumbar spine less than 60 degrees.

5.  For the period from December 19, 2008, the Veteran's thoracolumbar disc and joint disease, manifested by, at worst flexion to 25 degrees, and no evidence of incapacitating episodes having a duration at least 6 weeks during the past 12 months, and no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

6.  Throughout the appeal, the Veteran's major depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity without deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

7.  The Veteran's radiculopathy of the left lower extremity is manifested by no more than mild, incomplete paralysis.  

8.  The most probative evidence prior to October 13, 2004, does not show that the Veteran's thoracolumbar disc and joint disease precluded him from securing or following a substantially gainful occupation.  

9.  The competent evidence of record demonstrates that the Veteran not housebound and/or in need of the regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).

2.  The criteria to establish service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).

3.  The criteria to establish service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).

4.  The criteria for a disability rating for thoracolumbar disc and joint disease, in excess of 10 percent prior to December 19, 2008, and in excess of 40 percent thereafter, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5292 (effective before September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (effective September 26, 2003).

5.  The criteria for an initial rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9434 (2017).

6.  The criteria for a rating in excess of 10 percent, for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for entitlement to a TDIU prior to October 13, 2004, have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

8.  The criteria for SMC based on aid and attendance/housebound status are not met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria 

a. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that in the case of an initial rating the Board must consider whether staged ratings were warranted during any period since service connection in order to compensate for changes in the disability over that period.  Id. at 126-127.

In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C. § 5107(a).

A. Service Connection for Peripheral Neuropathy, Right and Left Upper Extremity, and Right Lower extremity.  

The Veteran has claimed peripheral neuropathy of the bilateral upper extremities and right lower extremity, as secondary to his thoracolumbar disc and joint disease.  He is in receipt of service connection for left lower extremity radiculopathy with axonal neuropathy.  

Service treatment records are negative for evidence of bilateral upper extremity neuropathy or right lower extremity neuropathy.   

The Veteran underwent a VA examination in March 2011.  He had positive straight leg raises.  He had decreased sensation to sharp/dull stimuli in the bilateral lower extremities.  He was diagnosed with peripheral neuropathy.  The examiner opined that his radiculopathy to the left lower extremity is secondary to his service connected thoracolumbar disc and joint disease.   

In March 2017, the Veteran underwent a VA examination.  The Veteran had bilateral median neuropathy diagnosed in 2011, and axonal neuropathy diagnosed in 2010, and C7 radiculopathy diagnosed in 2011.  He has a long history of symptoms consistent with neuropathy of the bilateral upper and bilateral lower extremities.  He was diagnosed with an entrapment neuropathy of the bilateral median nerves of the upper extremities, and long standing axonal neuropathy.  

His left lower extremity neuropathy was mild with constant pain, paresthesias and/or dysesthesias, and numbness.  Sensory examination revealed decreased sensation to light touch at the lower leg/ankle, and foot/toes.  Reflexes of the ankle were hypoactive.  Muscle strength testing of the ankle revealed active movement against some resistance.  He did not have any trophic changes.  He walked with an antalgic wide based gait secondary to low back pain.  There were positive Phalen's and Tinel's signs.  With regard to his upper extremities, his bilateral radial and median nerve had mild, incomplete paralysis.  With regard to his lower extremities, his bilateral sciatic nerve had mild, incomplete paralysis.  His peripheral nerve condition impacts his ability to work in that he would be limited in those tasks that are repetitive such as writing, typing, or painting.  He would need accommodations such as forearm support and ergonomic evaluation.  

The examiner concluded the that peripheral neuropathy of all extremities was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that the first incidence of peripheral neuropathy, axonal long standing, was by EMG in July 2010.  Axonal neuropathy can be related to such conditions as B12 and other vitamin deficiencies, alcohol abuse, Hepatitis C, and rheumatoid arthritis, all of which can be found as diagnosed conditions in the Veteran's record.  There is no evidence that the Veteran had symptoms of peripheral neuropathy while on active duty, with the first evidence of neuropathy in 2010, 34 years after his discharge.  The axonal neuropathy is at least as likely as not related to one or a combination of the Veteran's diagnoses of record including B12 deficiency, hepatitis C, and rheumatoid arthritis.  Neuropathy was not aggravated by a service connected condition.  

The Veteran was service connected for lumbar disc disease with left lower extremity radiculopathy.  The examiner opined that the thoracolumbar disc disease resulted in radiculopathy of the L5 nerve root solely in the left lower extremity.  The examiner further opined that it is anatomically impossible for a left lower extremity radiculopathy to aggravate a right lower extremity axonal neuropathy or bilateral upper extremity axonal peripheral neuropathy.  The Veteran has entrapment of the median nerve of the bilateral upper extremities, and C7 radiculopathy of the right upper extremity.  Therefore, the Veteran's peripheral neuropathy, diagnosed as axonal neuropathy of the right lower extremity, and bilateral upper extremities, is less likely than not aggravated beyond its natural progression by his service connected lumbar disc disease.   

On this record, the Board concludes the most probative evidence does not support the conclusion a right or left upper extremity neuropathy or right lower extremity neuropathy is related to service.  There is no probative evidence that his bilateral upper extremity or right lower extremity neuropathy were caused or aggravated by his service-connected thoracolumbar disc and joint disease, or left lower extremity radiculopathy.  

As it pertains to direct service connection, there is no probative evidence of record that the Veteran suffered a bilateral upper or right lower extremity neuropathy as a result of his time in service.  The preponderance of the evidence is against direct service connection.  

With regard to secondary service connection, the most probative evidence show that the Veteran's claimed neuropathy of the upper extremities and right lower extremities is not caused or aggravated by a service-connected disability.  As stated above, the examiner opined that the Veteran does not suffer from a bilateral upper or right lower extremity neuropathy that was caused or aggravated beyond its natural progression by his thoracolumbar disc and joint disease, or left lower extremity radiculopathy, explaining that the Veteran's lumbar disc disease resulted solely in radiculopathy of the L5 nerve root.  The Board finds this opinion to be well-reasoned and consistent with the evidence of record.  

The Board also is aware that the Veteran himself believes that his bilateral upper extremity neuropathy and right lower extremity radiculopathy, are related to his service, or secondary to his spine or left lower extremity radiculopathy.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), but as to the specifics issue in this case, i.e., whether the disease process affecting the Veteran's upper extremities and right lower extremity is etiologically related to service and/or due to his service connected spine or left lower extremity peripheral radiculopathy, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In other words, the Veteran is not competent to provide a link between his claimed neuropathy and his service-connected disabilities.  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed bilateral upper extremity neuropathy or right lower extremity neuropathy is in any way related to his military service, thoracolumbar disc and joint disease, or left lower extremity neuropathy.
 
The record contains no probative evidence suggesting any possible linkage between bilateral upper extremity neuropathy or right lower extremity neuropathy, and the Veteran's time in service.  As such, service connection for peripheral neuropathy of the bilateral upper extremities and right lower extremity is denied.  

B.  Entitlement to higher initial ratings for thoracolumbar disc and joint disease, currently rated as 10 percent disabling effective May 30, 2003; and rated as 40 percent disabling effective December 19, 2008.

In January 2011, the RO granted service connection for thoracolumbar disc joint and joint disease, with an evaluation of 10 percent effective May 30, 2003, and 40 percent effective December 19, 2008, under Diagnostic Codes 5294-5243.   

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 
The Board notes that the rating schedule for the spine was amended beginning in 2002.  In this regard, the rating schedule initially assigned Diagnostic Codes 5285 through 5295 for the spine.  The Board further notes that amendments were made to 5293 (intervertebral disc syndrome), between 2002 and 2003. Additionally, the Board notes that Diagnostic Codes 5291 (dorsal spine, limitation of motion) and 5292 (lumbar spine limitation of motion) provided separate ratings for the dorsal and lumbar spine prior to 2003.  As will be further explained below, in September 26, 2003, the entire rating schedule with respect to the spine was later amended and Diagnostic Codes 5235 through 5243 were thereafter assigned to the spine.  

Therefore, the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating. 

The rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective date of the new regulations.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Diagnostic Code 5290, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine.  A 20 percent evaluation is assigned for moderate limitation of motion, and a 30 percent evaluation is assigned for severe limitation of motion. 

Diagnostic Code 5291, applicable prior to September 26, 2003, assigns a noncompensable evaluation for slight limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  A maximum 10 percent evaluation is assigned with moderate or severe limitation of motion.  Id.  

Diagnostic Code 5292, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 .  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104  (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that Diagnostic Code 5295 was amended in September 2003.  Prior to September 26, 2003, Diagnostic Code 5294 for sacro-iliac injury and weakness was rated by comparison to Diagnostic Code 5295 for lumbosacral strain.  In this regard, under the old versions of Diagnostic Codes 5294 and 5295, a 0 percent rating was warranted for lumbosacral strain manifested by only slight symptoms.  A 10 percent rating was warranted for characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating was also warranted if only some of those manifestations were present, provided there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71, Diagnostic Codes 5294, 5295 (in effect prior to September 26, 2003).

The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003). 

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Board notes the Veteran was provided with VA examinations in December 2008, March 2011, and March 2017.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine.  As such, the holding in Correia does not apply to the circumstances of this case.

Facts 

A MRI from November 2002 revealed marked disc space narrowing and marginal osteophytes at L4-5, and L5-S1.  A VAMC treatment note from January 2004, notes the Veteran was having problems with pain.  An April 2004 statement from Dr. Bartel reflects that the Veteran had a history of back injury in service, and that he continued to have back pain and leg weakness.  An August 2006 treatment note indicates the Veteran had severe back pain, stiffness, and peripheral arthritis.  

The Veteran underwent a VA examination in December 2008.  In November 1977 the Veteran had a hemi laminectomy of the left 6th lumbar vertebra.  He then injured his back in the course employment and in February 1983, he underwent a lumbar laminectomy with foramenotomy, and in June 1983 a fusion was done.  He became self-employed from 1998 until 2001, when he worked in the trucking industry.  In 2001, he injured his shoulder when he fell out of his truck, and was having other health problems.  In 2001, he had shoulder surgery, and was unable to return to work.  He reported being diagnosed with rheumatoid arthritis and Hepatitis C.  On examination he had a stooped posture, and walked slowly and cautiously using a cane.  He had approximately 25 or 30 degrees of flexion of his lumbar spine, and could bend to the left and right approximately 10 or 15 degrees.  He said motion beyond these points is limited by pain.  He was able to rotate to the left and right approximately 10 degrees.  He complained of tenderness to palpation in his lower back.  He reported normal sensation of his lower extremities.      

In a January 2009 addendum opinion, it was noted that the effect his back condition had on his occupation as a truck driver was he was likely limited in his ability to climb in and out of the cab of the truck or sit for long periods of time.  The Veteran did not suffer from flare-ups.  And there was no additional limitation due to repetitive use.  

A July 2010 EMG revealed chronic radiculitis on the left, peripheral neuropathy, and axonal neuropathy that was long standing.   


Dr. Bartel submitted a statement in August 2010, stating that the Veteran has a herniated lumbar disc, arthritis, and ankylosing of the joint at L4-5 with spinal stenosis.  He was able to flex forward 40 degrees, and extend to 10 degrees.  He had paraspinal muscle spasms.  His limitation of motion of the lumbar spine was characterized as moderate.  

The Veteran underwent a VA examination in March 2011.  His gait was normal.  He had forward flexion 0 to 40 degrees with pain, extension 0 to 20 degrees with pain, left and right lateral flexion and left and right lateral extension was limited to 0 to 10 degrees with pain straight leg raises positive bilaterally.  He had decreased to sharp/dull bilateral lower extremities in a nondermatomal fashion.  He was diagnosed with peripheral neuropathy.  The examiner opined that his radiculopathy to the left lower extremity is secondary to his service connected thoracolumbar disc and joint disease.   

A medical opinion was received in May 2016, by Ability Management Associates.  In it, Elaine Tripi, Ph.D., opines that the Veteran's service connected disabilities precluded him from performing substantial, gainful employment as of his last day worked, which was in 2001, with a note that the Veteran filed for unemployability in 2004. 

In March 2017, the Veteran underwent a VA examination.  He was diagnosed with degenerative arthritis of the spine, and intervertebral disc syndrome, and left lower extremity radiculopathy.  He had a history of lumbar discectomies and an anterior fusion.  He reported chronic pain, worse with prolonged sitting and any weight bearing activity.  He described pain in his low back that radiates down both anterior thighs, and down the soles of the left lower extremity.  He did not report flare-ups of the thoracolumbar spine, or any functional loss or functional impairment.  Range of motion testing revealed flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  The range of motion limitations result in an inability to pick up objects off the floor, limiting his ability to bend and twist.  He had pain with range of motion testing that caused functional loss.  There was no evidence of pain with weight bearing.  

There was objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the spine, as evidenced by lower lumbar paravertebral muscles to palpation.  He was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  He was not examined immediately after repetitive use, however the examination was deemed medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination significantly limit his functional ability with repeated use over time, with the cause of this loss being pain and a lack of endurance.  

The examiner indicated he was unable to state this loss in terms of range of motion, describing that given the extent of the Veteran's degenerative arthritis, there would be functional loss secondary to increased pain and lack of endurance when the joint is used over time.  However, the Veteran was not evaluated following repeated use, therefore it was deemed not feasible to describe additional limitations in range of motion without resorting to speculation.  He did not have flare-ups.  He had muscle spasms that did not result in abnormal gait or abnormal spinal contour.  He did not have guarding.  He had increased pain with standing and sitting, and must sit down and change positions frequently.  He did not have muscle atrophy.  Sensory examination, revealed decreased sensation of the left lower extremity.  Straight leg raising test was negative bilaterally.  He was found to have mild left lower extremity radiculopathy, involving the left sciatic nerve.  He did not have ankylosis.  He had IVDS, with no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  He used a cane on a constant basis for support.  He had a mid-lumbar spine scar, that is not painful or unstable, measuring 15cm by 0.3cm.  

The impact on his ability to work is that he would be limited in those occupations that require heavy or unassisted lifting, repetitive rotation of the back, carrying, pushing, or pulling heavy objects, vibrational stresses, overhead work, and prolonged standing.  With regard to evidence of pain on passive range of motion, and evidence of pain when the joint is used in non-weight bearing, the examiner deemed both not medically appropriate inquiries.  The examiner noted there is no opposing joint.  

The Veteran filed to reopen his claim for service connection for a back injury in May 2003.  This was denied in a RO rating decision in May 2004.  As stated above, the Board reopened the Veteran's claim and granted service connection.  The RO in January 2011, granted service connection with a 10 percent evaluation effective May 30, 2003, and a 40 percent evaluation from December 19, 2008.  

For the period prior to December 19, 2008, the criteria for a rating in excess of 10 percent have not been met.  

Turning to the old limitation of motion schedular criteria, under DC 5292, limitation of motion of the lumbar spine, a 10 percent evaluation is assigned for slight limitation of motion, and a 20 percent is assigned with moderate limitation of motion.  Under DC 5294 and 5295, a 10 percent evaluation is assigned for pain on motion, and 20 percent was assigned for muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  Here, there is no probative evidence supporting that the Veteran had moderate limitation of motion, or of muscle spasms on forward bending and loss motion in a standing position prior to December 2008.  In other words, the most probative evidence of record does not support a rating in excess of 10 percent prior to December 19, 2008, under the old criteria for rating the spine (DC 5292).  

Under the new rating criteria, at no time prior to December 19, 2008, the evidence did not show that the Veteran had forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine for a 40 percent rating-even considering functional impairment due to symptoms such as pain, fatigue, incoordination, or lack of endurance.  

Furthermore, there is no evidence the Veteran has suffered from incapacitating episodes having a total duration of at least 2 weeks, for any 12-month period prior to December 19, 2008, to warrant a higher evaluation under IVDS rating criteria.  Thus, a rating in excess of 10 percent under the General Rating Formula for Diseases of the Spine is also not available prior to December 19, 2008.

The Board finds that the criteria for a rating in excess of 40 percent, from December 19, 2008, have not been met.  

At his December 2008 VA examination, the Veteran presented with flexion limited to 25 degrees with pain, at the March 2011 examination flexion was limited to 40 degrees with pain, and in March 2017 flexion was limited to 45 degrees with pain.  Private records from Dr. Bartel indicate that in 2010 his flexion was limited to 40 degrees.  As such the lowest flexion on range of motion testing, taking into account pain, was in 2008 when it was to 25 degrees.  There have been no findings of ankylosis to date.  

Importantly, for a rating in excess of 40 percent, there must be a finding of unfavorable ankylosis of the entire thoracolumbar spine, and there were no such findings.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  The Board recognizes that the August 2010 statement from the treating clinician noted that the Veteran had ankylosing of the joint at L4-5, however, there is no clinical evidence showing that the Veteran has ankylosis of the entire thoracolumbar spine.  The Board finds that the Veteran does not have ankylosis of the entire thoracolumbar spine-let alone unfavorable ankylosis of the entire thoracolumbar spine that is required for the higher, 50 percent rating

The Board notes, even considering the old rating criteria, a rating in excess of 40 percent for limitation of motion is not available.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent assigned prior to December 19, 2008, or 40 percent thereafter.  Id.  

With regard to the Mitchell issues, there were complaints of pain.  Pain is suggested to decrease functional activity with use over a period of time as evidenced by his reports of pain, less movement than normal and disturbance in locomotion.  As stated above, the lowest flexion on record is 25 degrees with pain, documented at the 2008 examination.  To be entitled to the next higher evaluation of 50 percent, there must be ankylosis of the entire thoracolumbar spine.  Even with the limitations put on the Veteran's spine as evidenced by the decreased ability to perform normal working movements of the body, there is no evidence of ankylosis, or persuasive probative evidence that shows that during the Veteran's flare-ups he experiences a level of impairment contemplated in a higher rating.  In any event, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such, an evaluation in excess of 40 percent is not warranted.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, as it pertains to the right lower extremity and neurological impairment, a separate  evaluation for right lower extremity radiculopathy is in place and is discussed below.  As it pertains to the left lower extremity, and other neurological conditions, objective neurological evaluations have consistently been normal, with no findings of bowel or bladder impairment, or of left lower extremity neuropathy.  

Under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Here, the Veteran has been diagnosed with IVDS, however there is no evidence of record that the Veteran has been incapacitated at any time requiring bed rest prescribed by a physician for a pertinent duration.  Also, the Veteran has not reported experiencing incapacitating episodes for which he had been prescribed bed rest by a physician for a pertinent duration.  As such, an evaluation due to incapacitating episodes would not result in an evaluation higher than those already assigned herein. 

Accordingly, the Board finds that entitlement to an increased evaluation in excess of 10 percent prior to December 19, 2008, and in excess of 40 percent thereafter, is not warranted.  In so finding, the Board notes that the Veteran is competent to report on symptoms.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

With regard to the Veteran's lumbar spine scar, the Board notes the RO granted a separate noncompensable evaluation for surgical scar associated with thoracolumbar disc and joint disease.  The Board notes his scar was not painful, unstable or larger than 9 centimeters.  A compensable evaluation for the surgical scar is not warranted unless there are scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq.cm.) or greater, or one or two scars that are unstable or painful, or if it is deep and nonlinear in an area that is at least 6 square inches (30 sq.cm.), but less than 12 square inches (77sq.cm).  38 C.F.R. § 4.118.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

C.  Entitlement to a higher initial rating for left lower extremity radiculopathy 

The Veteran is in receipt of a 10 percent evaluation for left lower extremity radiculopathy, effective August 20, 2010.  

As it pertains to radiculopathy, diagnostic Code 8520 contemplates impairment of the sciatic nerve.  Incomplete mild paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve, which is characterized by foot dangle and drop, no active movement possible of muscle below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2017).

The Veteran underwent a VA examination in March 2011.  On examination he had decreased sensation to sharp and dull of the lower bilateral lower extremities in a nondermatomal fashion.  He was diagnosed with left lower extremity radiculopathy. 

In March 2017, the Veteran underwent a VA examination.  The Veteran had L5 left lower extremity radiculopathy.  His left lower extremity neuropathy is mild with regard to constant pain, and intermittent pain, paresthesias and/or dysesthesias, and numbness.  Sensory examination revealed decreased sensation to light touch at the lower leg/ankle, and foot/toes.  Reflexes of the ankle were hypoactive.  Muscle strength testing of the ankle revealed active movement against some resistance.  He does not have any trophic changes.  He walks with an antalgic wide based gait secondary to low back pain.  There were positive Phalen's and Tinel's signs.  His sciatic nerve had mild, incomplete paralysis.  

The Veteran has been diagnosed and is service connected for lumbar disc disease with left lower extremity radiculopathy, but the most probative evidence of record does not show that his left lower extremity radiculopathy is more than mild in nature.  Absent more severe symptomatology, a disability rating in excess of 10 percent is not warranted.  In reaching this conclusion, the Board has considered the lay evidence of record, but finds that the 2017 VA examination report outweighs any lay evidence of worsening symptoms.  The 2017 examiner's opinion as to the severity of the left lower extremity radiculopathy is the most probative evidence of record as it was provided following review of the claims file, interview and examination of the Veteran, considered the Veteran's lay statements regarding the severity of his symptoms, and is consistent with the other medical evidence of record.   

Based on the foregoing, a disability rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.  

D.  Entitlement to a higher initial rating for major depressive disorder

The Veteran is in receipt of a 50 percent evaluation for major depressive disorder. 

According to the rating criteria, a 50-percent rating will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434. 

A 70-percent rating applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

"A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

A determination as to entitlement to the 70 percent rating requires an ultimate finding as to the level of impairment in most of the areas referenced in the criteria.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

The evidence of record indicates the Veteran last worked in 2001, as a self-employed semi-truck driver.  A VAMC treatment note in January 2004, indicates the Veteran was having increasing problems with depression and pain.  In May 2007, Dr. Cooper, noted he was severely depressed.  

The Veteran underwent a VA examination in April 2011.  He reported feelings of low energy and low motivation, tending to isolate.  He reported suicidal ideation, and was hospitalized in 2005 for suicidal ideation and major depressive disorder.  He reported frequently feeling worthless because he is not able to do the things he was once able to do.  He was taking medication to treat his depression.  He watches TV, and has horses he likes to be around but cannot be active with.  He has grandchildren whom he loves strongly and enjoys being around.  He did not get out much for social activities, preferring to stay home.  

As for occupational history, he last worked in 2001, stating his pain became too great at that time.  On examination he was casually and appropriately dressed.  He was tearful and his mood was down.  He had no hallucinations or delusions.  His short term memory was fair to poor. There was no evidence of a thought disorder such as derailment, tangentiality, or circumlocution.  Overall there was no significant impairment of thought process or communication.  He was generally able to maintain his personal hygiene and carry out his activities of daily living such as dressing and feeding himself.  

Private records from Dr. Adam Butera were reviewed for the period 2007 to 2012.  These records document treatment for depression, anxiety disorder, bipolar disorder, and obsessive compulsive disorder.  He was treated through the years with various medications.  

In March 2017, the Veteran underwent a VA examination.  He was diagnosed with major depressive disorder that results in occupational and social impairment with reduced reliability and productivity.  He presented to the evaluation in casual attire with good hygiene.  He is married, and lives with his wife of 36 years.  He has three daughters, two living with whom he has a close relationship.  He indicated he had moderate problems with dressing and maintaining his hygiene (needing his wife's help to get in and out of the shower, to shave or button shirts), but is not incontinent and can feed himself.  In his free time, he primarily watches television, or goes to see his grandchildren play soccer.  He reported attending church about once per month.  He indicated having mild to moderate problems with getting along with people, saying he is often sharp, and will angrily rant about things.  He sees his brother on occasion.  With respect to occupational history, he last worked around 2001, after which time he retired from the trucking industry.  He denied participating in any ongoing mental health counseling.  The Veteran reported having thoughts of hanging himself around February 2015, but stopped himself, and in follow up over the next several months he denied having any thoughts of suicide, or requiring psychiatric hospitalization, and denied any current ideation.  He takes medications for his mood.  He reported sleeping around 6 to 7 hours a night.  He described poor concentration, and often needs his wife's assistance to complete tasks.  He did not report being easily startled, or having ongoing anxiety.  

He endorsed depressed mood, suspiciousness, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He was deemed capable of managing his financial affairs.  The examiner concluded that the Veteran's examination findings did not represent a significant change in functioning from the Veteran's prior examination of April 2011. 

As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  On evaluation in April 2011, he had no hallucinations or delusions, and his short term memory was fair to poor.  There was no evidence of a thought disorder.  He had intermittent suicidal ideation in 2005 and 2015, and since that time has not had any suicidal ideation.  At the 2017 examination, he described his concentration as being poor, and often needing his wife's assistance to complete tasks.  He was found to have mild memory loss, chronic sleep impairment, and depressed mood.  Throughout the period on appeal, there has been no evidence of obsessional rituals, speech intermittently illogical or obscure, hallucinations, obsessive thoughts, ritualistic behavior, or spatial disorientation.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that give rise to the next higher evaluation of 70 percent.  

With regard to family relations, the Veteran has been married over 35 years, and has maintained a close relationship with his children and grandchildren, and sees his brother on occasion.  He stated he did have some temper issues, and reported yelling at his wife, and stated he preferred to be at home.  As far as social activities go, he reported going to church on occasion, and to his grandchildren's soccer games.  This evidence indicates the Veteran is capable of maintaining some level of social functioning.  The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area, as such entitlement to the next higher evaluation of 70 percent is not warranted.

Examiners throughout the course of the appeal and the Veteran's records reveal that the Veteran's depressive disorder symptoms have affected his employment.  He last worked in 2001 in the trucking industry, but at the 2011 examination, he stated that he could no longer work because of his physical ailments.  The examiner found that his capacity to work would be impaired by his level of depression, but that if he could work, his depressive symptoms would be diminished.  At the 2017 examination, the examiner stated there was no significant change from the 2011 findings.  Furthermore, as stated above, there has been no evidence of cognitive limitations with regard to work tasks.  There is no evidence of more severe deficiencies in this area, as such entitlement to the next higher evaluation of 70 percent is not warranted.  

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 50 and 70 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even considering the Veteran's competent lay testimony, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent rating.  

As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's depressive disorder in his employment and his social life.  Moreover, although the Veteran appears to indicate that he has had difficulties at work, the evidence shows that his physical ailments that what caused his employment difficulties.  Accordingly, entitlement to the next higher evaluation of 70 percent is not warranted.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrant no more than a 50 percent schedular rating at any time since the effective date of service connection.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C. § 5107(b).

E.  Entitlement to an effective date prior to October 13, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran is in receipt of a TDIU effective October 13, 2004.  For the period prior to October 13, 2004, he is in receipt of a 10 percent evaluation for thoracolumbar disc and joint disease effective May 30, 2003.  Therefore, he does not meet the schedular percentage requirements for the award of a TDIU under 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director, Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

The Veteran last worked in 2001.  At that time he was self-employed in the trucking industry.   

A medical opinion was received in May 2016, by Ability Management Associates.  In it, Elaine Tripi, Ph.D., opines that the Veteran's service connected disabilities precluded him from performing substantial, gainful employment as of his last day worked, which was in 2001.  The medical evidence she cited prior to October 13, 2004, was from February 2001 an outpatient evaluation on pain rehabilitation.  There is no evidence in this opinion indicating the Veteran was unemployable prior to October 13, 2004.  

VAMC treatment records document the Veteran's complaints of back pain, however, they do not indicate that he was unable to secure and follow a substantially gainful occupation.

In these circumstances, the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected thoracolumbar disc and joint disease.    

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran was unemployable prior to October 13, 2004. 

The Board has considered whether the Veteran's claim should be referred to the Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director, Compensation Service.  For the reasons noted above, the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU prior to October 13, 2004, on an extraschedular basis.

F.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  

In March 2012 the Veteran filed a claim for aid and attendance/housebound, stating that his spouse takes care of him.  

Special monthly compensation is payable under 38 U.S.C. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 
38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 
38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2017).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.

The Board notes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board also notes that, where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran is service connected for major depression from October 13, 2004, with a 50 percent rating; thoracolumbar disc and joint disease from May 30, 2003, with a 10 percent rating, and from December 19, 2008 with a 40 percent rating; left lower extremity radiculopathy from August 20, 2010, with a 10 percent rating; and a noncompensable rating for surgical scar associated with thoracolumbar disc and joint disease from March 28, 2017.  

The Veteran is in receipt of individual unemployability from October 13, 2004, on account of his service connected conditions.   

In June 2012, the Veteran had an examination for housebound status or permanent need for regular aid and attendance.  He was noted as being able to feed himself, but unable to prepare his own meals.  He needed assistance in bathing and tending to hygiene.  He was not legally blind.  He needed assistance for all activities of daily living.  He needed medication managements, because of memory problems.  He did not have the ability to manage his financial affairs, and his wife takes care of all finances.  He walked with a cane, and had no restrictions of the upper extremities.  With regard to his lower extremities, he had poor balance, and neuropathy, which caused falls.  

In December 2016, the Veteran had an examination for housebound status or permanent need for regular aid and attendance.  The complete list of diagnoses are as follows, right shoulder surgery, coronary arteriosclerosis, cervical spine surgery, low back surgery, coronary stints surgery, right knee surgery, hypertension, PTSD, hepatitis C, macular degeneration, and dysphagia.  The disabilities that restrict functions were identified as radiculopathy, depression, neuropathy, sciatic, and back and neck pain.  With regard to feeding, the Veteran was able to feed himself, but could not prepare his meals because of difficulty standing and impaired cognition.  He needed assistance in bathing and tending to other hygiene needs, due to poor balance, back, neck and arm pain, weakness and tremors.  He was legally blind, due to right eye macular degeneration.  He did not require nursing home care, but needed medication management because of his memory problems.  He could not manage his own financial affairs because of poor cognition.  His general appearance was poor posture, in need of a cane or scooter for safety, weakness, and tremors of his bilateral hands.  With respect to his upper extremities, he had a weak grip, unsafe to use a razor, spills drinks, and tires easily, with poor fine motor skills.  As for his lower extremities, he had neuropathy, sciatic, poor balance and weakness, unsteady gait, and chronic pain.  As for his spine, he had limited range of motion in his neck, chronic pain, and radiculopathy.  He used a cane for assistance in ambulating.  

In March 2017, the Veteran underwent a VA examination.  He was deemed not permanently bedridden, and able to travel beyond his current domicile.  He stated he stays in his recliner most of the day.  He sometimes goes out on the patio to watch the grandkids play.  He does not go grocery shopping with his wife, and stated he may ride in the car with her but stays in the car.  He denied going out for entertainment purposes, mainly leaving the home only for doctor's appointments.  As for his ability to protect himself from daily hazards, he reported dizziness on a daily basis, and mild memory loss.  

He walked at a slow pace and was unsteady secondary to his orthopedic disabilities, and the examiner found that this would impact his ability to get out of his environment at a fast pace.  He was unable to dress and undress himself.  He could walk up to a few hundred yards without assistance of another person, and used a cane for assistance.  The best corrected vision was not 5/200 or worse in both eyes.  He had a history of cervical spine fusion, with cervical spine pain and reduced range of motion.  His lumbar spine condition resulted in reduced range of motion and pain.  The function of the upper extremities was normal.  As for his lower extremities, he had left lower extremity muscle weakness.  With regard to mental competency, he could not prudently handle payments, monthly bills, nor is he capable of managing his financial affairs.  In support of this conclusion, it was noted the Veteran's wife pays all of the bills, and without her he would likely go to a Veterans Center for assistance.  

The examiner concluded that as a result of his thoracolumbar spine condition, and left lower extremity radiculopathy, the Veteran is limited in his ability to dress and undress himself.  There is no evidence of limitation in keeping himself ordinarily clean and presentable.  He was able to tend to the wants of nature and feed himself without limitation related to the service connected conditions.  He would need some assistance in leaving his environment to seek safety/shelter and would need forewarning.  

Upon review of the evidence of record as summarized above, the Board finds that the preponderance of the evidence is against awarding SMC benefits due to the Veteran being in need of the regular aid and attendance of another person or being housebound. 

The Board notes that the evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

The Board finds that the preponderance of the evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance, or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a service-connected condition which, through its essential character, actually requires that he remain in bed. 

Viewing the evidence as a whole, the Board finds the Veteran is able to perform self-care activities and does not require the care or assistance of another person in performing these functions.  Hence, the Board finds that the totality evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Veteran has stated that he requires the aid and attendance of another due to his service-connected disabilities.  The Veteran is competent to describe the impairment caused by his disabilities upon his ability to perform the functions listed in 38 C.F.R. § 3.352 and whether or not they cause incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment.  However, his statements were general assertions as to the severity of his disability, and the medical opinions specifically considered whether the functional impact of these disabilities required the aid and attendance of another person.  The medical opinions on this question are thus of greater probative weight.

The Board takes note of the findings made by the VA examiner's, and notes that although the Veteran does need assistance in some activities of daily living, he is not so helpless as to be permanently bedridden or in need of regular aid and attendance of another.  Furthermore, the Veteran is not in receipt of a service- connected disability rated as total, with an additional service connected disability independently rated as 60 percent or more. 

Moreover, the ultimate determination is a legal rather than a medical one.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As indicated above, the Veteran's difficulty with mobility and performance of his activities of daily living were described in detail by the aid and attendance examiners and at no point during the appeal period has the Veteran been shown to require the regular aid and attendance of another due to the functional impact of his service-connected disabilities.  Although the regulation specifically indicates that a constant need is not required to satisfy the aid and attendance criteria, the above evidence and analysis reflects that, even though there are instances when he may require assistance-this does not occur regularly.  

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that SMC based on aid and attendance and/or housebound is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to service connection for peripheral neuropathy, right upper extremity as secondary to the service connected disability of thoracolumbar disc and joint disease is denied.

Entitlement to service connection for peripheral neuropathy, left upper extremity as secondary to the service connected disability of thoracolumbar disc and joint disease is denied.

Entitlement to service connection for peripheral neuropathy, right lower extremity as secondary to the service connected disability of thoracolumbar disc and joint disease and left lower extremity radiculopathy is denied.  

Entitlement a disability rating in excess of 10 percent prior to December 19, 2008, and in excess of 40 percent thereafter, for thoracolumbar disc and joint disease is denied.

Entitlement to a disability rating in excess of 50 percent for major depressive disorder is denied.  

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  

Entitlement to an effective date prior to October 13, 2004, for the grant of a TDIU is denied.  

Entitlement to special monthly compensation based on aid and attendance or housebound status is denied. 






______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


